DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Piergallini et al, Pub. No. US 2014/0276354 (“Piergallini”) in view of Russell, U.S. Pat. No. 6,290,713 and Kremenchugsky et al., U.S. Pat. No. 5,339,223 (“Kremenchugsky”).
Regarding claim 1, Piergallini discloses an optical light delivery device (para [122], Such all optical fiber can be connected to a light source, and the at least one chromophore in the cohesive matrix activated by the light source to deliver therapeutic fluorescent light hard to reach places) comprising:
a plurality of source emitting devices configured to be optically coupled to a source (para (0119), [0121], the biophotonic material may comprise a plurality of waveguides extending at least partially through the biophotonic material or contained at least partially within the biophotonic material. .. the biophotonic material can be made to have a shape and a size which can be connected to, or spaced from, a light-emitting surface of a lamp); a flexible matrix encapsulating and spatially fixing the plurality of source emitting devices therein (para [011 1]-(0112], [0119], The biophotonic materials of the present disclosure may be in the form of a cohesive film or matrix containing at least one chromophore. The cohesive film or matrix may be a cohesive gel, or a paste, a putty, a semi-solid, or a solid. .. The biophotonic materials of the present disclosure may be deformable. They may be elastic or non-elastic. .. the biophotonic material may comprise a plurality of waveguides extending at least partially through the biophotonic material or contained at least partially within the biophotonic material); and the flexible matrix configured to scatter a light emitted from at least one of the plurality of source emitting devices (para [0122], Such all optical fiber can be connected to a light source, and the at least one chromophore in the cohesive matrix activated by the light source to deliver therapeutic fluorescent light hard to reach places, such as internal
cavities and periodontal! pockets; the chromophores understood to inherently scatter light).
Piergallini does not specifically teach the flexible matrix/biophotonic materials comprise a material selected from a group of materials having a scattering coefficient greater than 5cm1. However, as described in the specification of the instant application (para [0025]), the use of a flexible pad having a high scattering coefficient including known light scattering particles (e.g., glass microspheres, metallic particles) for phototherapy is well known in the art. Russel discloses a phototherapy device and method, the device comprising a flexible pad having a plurality of glass bubbles 73 configured to scatter or diffuse the treatment light (Fig. 7, col. 12 ln 35-46). Thus, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Piergallini in view of Russell to incorporate a material having a high scattering coefficient into the light pad to provide substantially uniform irradiance to the target body tissue.
Piergallini further fails to teach the source emitting devices/optical fibers are parallel to each other as recited in amended claim 1, or the orientation of optical fibers relative to each other. Kremenchugsky disclosed phototherapy system comprising a flexible fiberoptic pad, a light sour emitting a treatment light, and an optical fiber optically coupled to the light source and configured to deliver the treatment light to the fiberoptic pad (see Fig. 1). In at least one embodiment, the fiberoptic pad comprises a plurality of optical fibers 58, wherein the optical fibers are axially aligned in a parallel fashion and positioned at a predetermined spacing along the width of the fiberoptic pad as described in paragraph 0024 of the instant application (see Fig. 3 and col. 5 ln to col. 6 ln 6). Hence, it would have been obvious to one of ordinary skill in the art, at the time the applicant’s invention was filed,  to modify Piergallini in view of Kremenchugsky axially align and arrange the optical fibers parallel to each other so as to provide a substantially uniform treatment radiation to a patient/subject positioned on the pad.
Regarding claim 3, Piergallini teaches the optical light delivery device of claim 1 wherein the plurality of source emitting devices are spatially fixed at a predetermined standoff position from an application side of the optical light delivery device (para [0118]-[0120], the biophotonic material forms part of a composite and can include fibers, particulates, non-biophotonic layers or biophotonic layers with the same or different compositions. . .a plurality of waveguides extending at least partially through the biophotonic material or contained at least partially within the biophotonic material. . the biophotonic material comprises a layer of a woven or non-woven fabric dressing or a mask; understood at the predetermined distance of the mask).
Regarding claim 9, Piergallini teaches the biophotonic material is adapted foe promoting various dermatological treatments wound healing, skin rejuvenation using optical energy having predetermined fluence (the abstract). He further teaches: “In a preferred embodiment, the actinic light is visible light [par. 0042]; “In some embodiments, the first chromophore absorbs at a wavelength in the range of the visible spectrum, such as at a wavelength of about 380-800 nm, 380-700, 400-800, or 380-600 nm …” [0054]; and “It will be appreciated to those skilled in the art that optical properties of a particular chromophore may vary depending on the chromophore's surrounding medium” [par. 0055].
Allowable Subject Matter
Claims 10, 18-21, 23-26, and 28-31 are allowed.
Claims 2 and 4-7are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
December 2, 2022